DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite the limitation of determining a route of an outer boundary of the surveillance zone to be set up from the path positions acquired, defining an area enclosed by the outer boundary as a surveillance zone, and establishing whether the movable object is located inside or outside the surveillance zone. These limitations, as drafted are simple processes that, under their broadest reasonable interpretation, cover performance of the limitation in the human mind. That is, nothing in the claim elements preclude the steps from being performed in the mind. For example, the claim language encompasses a person looking at data collected or a drawing/image and forming a judgement (i.e., looking data points and inferring a boundary and area around the data points, and determining that an object is within or outside the boundary based on its position). Thus, the claim recites a mental process. This judicial exception is not integrated into a practical application because the claim recites additional elements of moving a zone setting up apparatus within an acquisition range of the location system Berkheimer. The claims are therefore ineligible under 35 USC 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al 20170289754 (hereinafter Anderson).
Regarding claim 1, Anderson discloses a method for setting up a surveillance zone (geofence, see fig. 3B, [0037]) of a location system (RFID  system, indoor positioning system, hybrid positioning system, see fig. 1, [0017], [0023]) for acquiring a position of at least one movable object (location aware device, see [0002]) within a goods logistics facility (300B, see fig. 3B, [0037], [0042]), the method comprising: moving a zone setting up apparatus within an acquisition range of the location system along a closed movement path (mobile device 120, placed in area defined by 300B, which comprises a location system, moving from 390B->393B->393B, see fig. 3B, 
Regarding claim 2 as applied to claim 1, Anderson further discloses wherein the location system includes at least two anchor nodes, which define reference points within a coordinate system of the location system, and wherein a distance measurement is performed by signal transmissions between the zone set up apparatus and the at least two anchor nodes in order to acquire the at least three path positions (see fig. 3B, [0017], [0023]-[0024]).  
	Regarding claim 4 as applied to claim 1, Anderson further discloses wherein a first user input starts the acquiring of the at least three different path positions and a second user input completes the acquiring of the at least three different path positions, and wherein the first and second user inputs take place on the zone setting up apparatus (see [0022], [0029], [0034], [0036]).
	Regarding claim 5 as applied to claim 1, Anderson further discloses wherein the outer boundary is determined based on the at least three different path positions by connecting each of the at least three different path positions with a chronologically subsequently captured path position by interpolation by section, and wherein a last 
	Regarding claim 6, Anderson discloses a method for operating a location system (RFID  system, indoor positioning system, hybrid positioning system, see fig. 1, [0017], [0023]) for acquiring a position of at least one movable object (location aware device, see [0002]) within a goods logistics facility (300B, see fig. 3B, [0037], [0042]) with at least one surveillance zone (geofence, see fig. 3B, [0037]) that is set up using a method according to claim 1 (create geofence area 380B, see fig. 3B, [0037]-[0042]), the method comprising acquiring the position of the movable object, and establishing whether the movable object is located inside or outside the surveillance zone (see [0002], [0016], [0042]).  
	Regarding claim 7 as applied to claim 6, Anderson further discloses wherein a message is generated when the movable object is located inside the surveillance zone, and wherein the message is made available to a unit outside the location system or is transmitted to the unit outside the location system (see [0002], [0016], [0042]). 
	Regarding claim 8, Anderson discloses a location system (RFID  system, indoor positioning system, hybrid positioning system, see fig. 1, [0017], [0023]) for a goods logistics facility (300B, see fig. 3B, [0037], [0042]), wherein the location system is configured to determine a route of an outer boundary of a surveillance zone to be set up (segments connecting locations, see fig. 3B, [0040]) and to define an area enclosed by the outer boundary as a surveillance zone (geofence, see fig. 3B, [0037]) by moving a zone setting up apparatus within an acquisition range of the location system along a closed movement path (mobile device 120, placed in area defined by 300B, which 
	Regarding claim 9 as applied to claim 8, Anderson further discloses wherein the location system includes at least two anchor nodes that are set up for defining reference points within a coordinate system of the location system, and wherein a distance measurement is performed by signal transmissions between the zone setting up apparatus and the at least two anchor nodes for the acquisition of the at least three different path positions (see fig. 3B, [0017], [0023]-[0024]).  
	Regarding claim 11 as applied to claim 8, Anderson further discloses wherein the location system is configured to start the acquisition of the at least three different path positions by a first user input, and to complete the acquisition of the at least three different path positions by a second user input, and wherein the first and second user inputs take place on the zone setting up apparatus (see [0022], [0029], [0034], [0036]).  
	Regarding claim 12 as applied to claim 8, Anderson further discloses wherein the location system is configured to generate a message when the movable object is located inside the surveillance zone, and wherein the message is made available to a unit outside the location system or is transmitted to the unit outside the location system (see [0002], [0016], [0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al 20170289754 (hereinafter Anderson) in view of Savioli et al EP 3079381 A1 (hereinafter Savioli).
Regarding claims 3 and 10 as applied to claims 2 and 9, Anderson discloses the claimed invention. Anderson further discloses wherein the signal transmissions take place between the at least two anchor nodes and the zone setting up apparatus using RF signals (see fig. 3B, [0017], [0023]-[0024]). However, Anderson does not specifically disclose using ultra-wideband technology for signal transmission between the anchor nodes and zone setting apparatus. In a similar field of endeavor, Savioli discloses signal transmission between anchor nodes and zone setting devices (112 portable device, see fig. 1) using ultra-wideband technology for performing distance measurement (see fig. 1, [0007]-[0009], [0033]-[0034]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savioli with Anderson by using ultra-wideband transmission for communication between the devices in an indoor positioning system, as disclosed by Savioli, for the benefit of more precise distance measurement resolutions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cronin 9,078,098 discloses geo-fencing based functions.
Gonzalez et al 20180091940 discloses defining a contextual geofence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648